PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/984,110
Filing Date: 3 Aug 2020
Appellant(s): Shanghai Fudan-Zhangjiang Bio-Pharmaceutical Co., Ltd.



__________________
Lin Yu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The rejection of claims 66, 67, 69, 73, 76-85 under 35 U.S.C. 103 as being unpatentable over Menet WO 2012146659 A1 in view of Almansa Rosales, Eastwood and Qiao is maintained.  Appellants’ arguments in the Appeal Brief of April 15, 2022 have been fully considered but are unpersuasive.  The arguments on page 4 of the Appeal Brief that Menet only teaches a compound labeled “MENET 7” and Menet “does not allow R4 to be a bulky group such as phenyl or 5,6-fused heteroaryl group in Formula I” are inconsistent with the facts of record.  The compounds of Menet have all of the structural features of the claimed compounds and differ only by the position of the nitrogen in the fused pyridine ring (Final Rejection Page 12).  The number of working examples in Menet is large and includes numerous compounds identical in every respect, except by the position of the nitrogen atom. The rejection statement makes a comparison of Menet compound 10 to the elected species as well as other individual compounds in claim 84 (Final Rejection Pages 10-12).  Subgenera of Menet that were preferred were shown in the rejection statement.  With regard to the alleged undesirability of a bulky group, neither the instant claims nor the compounds of Menet discussed in the rejection have a “bulky group” in the 3-position.  
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prima facie case presented is strong.  There is clear motivation to prepare the position isomer analogs since there is an expectation of the same or similar JAK inhibitory activity and an improvement in metabolic stability.  This is a strong rationale as set forth in the MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
Appellant contends that there is no reasonable expectation of success in making a compound “active in JAK1 inhibition and/or selective in inhibiting JAK1 over JAK3.” (Brief at page 7 section b, quoting Takeda Pharm. Co. v. Torrent Pharm. Ltd., 844 F. App'x 339, 341 (Fed. Cir. 2021) (nonprecedential).)  Appellant's argument amounts to an allegation that the CAFC found as a matter of law that the pharmaceutical art is unpredictable and will remain so indefinitely, but that position fails to account for the particular facts in this case.  The facts in Takeda do not align with the rejection on appeal.  The Takeda court found that a secondary reference used in a 103 rejection did not teach the equivalence of two ring systems in the DPP-IV inhibitor art.  This was because "the interchangeability references on which [the accused infringer] relies do not pertain to DPP-IV inhibitors or diabetes, nor do they, or any other prior art of record, teach substituting an existing xanthine scaffold for uracil.”  Id. at 342.  “[C]ollectively, these references, along with other evidence of record, do not demonstrate that uracil was known to possess DPP-IV inhibitory activity or other characteristics desirable in a scaffold for DPP-IV inhibition as of the relevant priority date.”  Id. at 341.  This is in contrast to the cited prior art references of Almansa Rosales and Eastwood which show that in the field of JAK kinase inhibitor development the two ring systems had been used interchangeably at the time the invention was made. This is because both rings systems are approximately equivalent to adenosine of the natural substrate of JAK, ATP (Final Rejection page 14 ¶2 to page 16.) Both Almansa Rosales and Eastwood were working on the same JAK targets. Qiao, who worked on related kinase targets, gives not only the motivation to make compounds of “similar activity at the kinase targets”, but also those of greater metabolic stability. (Final Rejection page 16.)  
With regard to argument that the property of “JAK1 inhibition and/or selective in inhibiting JAK1 over JAK3” as being unexpected, the prior art has this property (Final Rejection Page 3 ¶ 1). According to the declaration of inventor Hao submitted on October 27, 2021, a compound of the invention, in a FRET assay of the JAK isoforms (JAK1, JAK2, JAK3, and TYK2) compound 1 has values of 107 nM, 1600 nM, >20,000nM and 2430 nM respectively.  The appellant has not established what the selectivity of the Menet compounds are and relies solely upon statements in Menet.  Menet states, “In a specific aspect the compounds of the invention are inhibitors of JAK1 and/or JAK2.”  Table IIIB on page 78 for compound 10 for instance gives a value at JAK1 of “****” which is “0.01-100nM”. Table IVB on page 81 gives a value for JAK2 of “****” which is “0.01-100nM”. Table V on page 83 gives a value for JAK3 of “****” which is “0.01-100nM”.  There is no way to know the selectivity since the values are too granular to make a determination.  It could be that the value for JAK1 is .01nM and the value for JAK3 is 100nM a difference in 4 orders of magnitude.  The JAK assays of Menet were done with an Eu labeled anti-phosphotyrosine antibody or with radiolabeled ATP (See description in the biological examples), while those of the declaration use FRET.  Owing to the modified reaction components and the different detection methods comparison of values across different platforms may not be possible.  In order to argue an unexpected result based upon selectivity, the selectivity of Menet must first be established, which has not been done.  
It is also not the case that all of Menet’s compounds displayed relatively high JAK3 inhibition since compounds, 5, 7, 19, 26, 33 on page 83 had relatively lower potency at JAK3.  Compounds 5 and 19 also displayed the highest level of JAK1 inhibition, consistent with appellants’ argued unexpected selectivity profile.  Crucially the Menet compounds were very effective at inhibiting JAK-STAT signaling in cells (see page 86-87), regardless of any selectivity difference between the specific isoforms in the enzymatic activity assays, and this pathway is the penultimate target for all of the JAK isoforms. While different receptors may have specific preferences for the JAK family protein they use as signaling effector, which means there may be a relationship between the receptor and the specific JAK protein(s) activated, in many cases it has been shown that in the absence of the specific JAK family member, other proteins in the family have taken the responsibility and transferred the signal.  When differences based upon degree are asserted, the evidence must show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected. Given that pan JAK inhibitors are useful in their own right, such as the FDA approved pan JAK inhibitor Tofacitinib, a change in selectivity in a cell based enzymatic activity assay is not in and of itself evidence of an improved property. Evidence was submitted (O’Shea) which showed that both pan and selective JAK inhibitors are useful drugs and it is not clear that one is preferable over the other (Final Rejection page 5).  
The data in Table 1 of the specification does not comport with the selectivity profile argued.  The JAC1 IC50 for the compound 1 is listed as “A”, while that for JAK3 is listed as “D”.  According to the key to the Table A is “a value no greater than 500 nM” while D “represents a value greater than 5 M”.  It is unclear what the exact values are, however the behavior displayed for each claimed compound is disparate, i.e. compounds 5, 19, 20, 21, 22, 25, 29, 33-35 all give the same value of D for the inhibition of each JAK isoform.  This data conflicts with the “Table 2. Selectivity”.  For example, compound 5 which displays no selectivity and compound 1 which is allegedly more selective is described in the “A’” category as “a ratio greater than 8”.  Even if evidence were presented and accepted as unexpected, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   
After a careful consideration of all the evidence, the alleged unexpected properties of diminished JAK3 inhibition are not distinct from the prior art since no appropriate comparison has been made, and Menet taught compounds with reduced JAK3 inhibition. The properties are not so unexpectedly different from the properties of Menet, the closest prior art, as to overcome the prima facie showing of obviousness and are not commensurate in scope with the claims.  While there may be some differences in degree between the properties, the compounds expectedly have the same type of biological activity. In the absence of evidence to show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected, appellant's evidence is insufficient to rebut the prima facie case. A difference in structure, although slight, would have been expected to produce some difference in activity.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID K O'DELL/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623  
                                                                                                                                                                                                      
/BENNETT CELSA/
Primary Examiner, TC 1600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.